DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 7-15, 17-19, and 21-23 are pending and examined below. This action is in response to the claims filed 3/9/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
 
Response to Amendment
	Applicant’s arguments, see Applicant Remarks pages 12-14, regarding 35 USC 103 rejections are persuasive in view of amendments of 3/9/21.  The 35 USC 103 rejections have been withdrawn.
	However after further search considerations, new grounds of rejection are made in view of Maurer et al. (US 2014/0206307) below.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  

The claim element “a wireless receiver, wherein the wireless receiver measures a characterization of a radio frequency environment using signals received by the wireless receiver, when the global navigation satellite system signal is received by the global navigation satellite system receiver” is unclear as to how the structural formation of the wireless receiver as well as its apparent trigger language.  Right now the wireless receiver appears to have the ability to measure RF environments, and is only present when there is a GNSS signal received.  Is the RF environment triggered by the GNSS signal being received? If so then the further element triggering the RF environment detection when GNSS is not received leads the system to be utilizing RF environment sensing the whole time. Depending on the intended interpretations, potentially removing the “,” before when the global navigation satellite may clarify.

Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-2, 7-8, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622).

Regarding claims 1 and 11, Maurer discloses a multisystem localization system including a global navigation satellite system receiver for receiving a global navigation satellite system signal (¶33 – GPS is functionally equivalent to global navigation satellite system); 
a wireless receiver, wherein the wireless receiver measures a characterization of a radio frequency environment using signals received by the wireless receiver (¶35 - cell phone RF receiver corresponding to the recited wireless receiver to determine the location based on triangulation/trilateration of multiple radio signals (strength)), 
when the global navigation satellite system signal is received by the global navigation satellite system receiver (¶33-35 – GPS and RF systems are collaborative); and 
a first processing circuit, the wireless receiver comprising (¶39 – processor corresponding to the recited first processing circuit): 
a cellular communications receiver, and a radio wireless local area networking receiver, the first processing circuit being configured to (¶33-35 – built in wireless technology including SMS or GPRS, radio, Wi-Fi, ultrasound or satellite modem and cell phone RF receiver): 
determine whether a global navigation satellite system signal is received by the global navigation satellite system receiver (¶35 - GPS is unavailable or GPS signal may be blocked); 
when the first processing circuit determines that the global navigation satellite system signal is received by the global navigation satellite system receiver, to store, in the first processing circuit (¶34 – GPS tag location is tracked corresponding to the recited storing GNSS signal): 
a current location estimate generated by the global navigation satellite system receiver, and the characterization of a radio frequency environment measured by the wireless receiver, wherein the characterization comprises a frequency -2-113543025.1Appin No. 16/162,177Reply to Office action of January 28, 2021and a signal strength of each of a plurality of received radio frequency signals from a corresponding plurality of radio frequency sources including cellular communications towers and radio wireless local area networking hotspots (¶35 - determine the location based on triangulation/trilateration of multiple radio signals (strength) from the cell phone receiver to multiple nearby cell phone towers where multiple RF signals to different towers encompasses radio frequencies and their correlative signal strengths to triangulate location); 
when the first processing circuit determines that a global navigation satellite system signal is not received by the global navigation satellite system receiver, to estimate a location of the vehicle by comparing the characterization of the radio frequency environment measured by the wireless receiver to a map of radio frequency environments to identify a location that best matches said radio frequency environment (¶35 - determine the location based on triangulation/trilateration of multiple radio signals (strength) from the cell phone receiver to multiple nearby cell phone towers as a coverage fallback when GPS is unavailable or GPS signal may be blocked).
an on-board system for location estimation and communication for a vehicle (¶23-24 and Fig. 2 – GPS receiver 10 corresponds to the recited on-board system).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multisystem localization system of Maurer with the vehicular system for supplementing GPS information of Seshadri in order to expand the utility of navigational capabilities of a GPS system (Seshadri - ¶49).

Regarding claims 2 and 12, the combination of Maurer in view of Seshadri further discloses in Seshadri the wireless receiver comprises a cellular communications receiver (¶33 - may be cellular telephones corresponding to the recited cellular communications receiver), and 
the cellular communications receiver is a Global System for Mobile communications receiver (¶33 - global system for mobile communications (GSM)). 

Regarding claims 7 and 17, the combination of Maurer in view of Seshadri further discloses in Seshadri a cellular data transmitter (¶39 – transceiver 405 corresponds to the recited transmitter, transceiver transmits both estimated and satellite location information ¶35), 
wherein the first processing circuit is further configured to periodically transmit an estimated location of the vehicle to a home server through the cellular data transmitter (¶33-34 - base station or access point 305 corresponds to the recited home server and GPS . 

Regarding claims 8 and 18, the combination of Maurer in view of Seshadri further discloses in Seshadri a satellite data transmitter (¶39 – transceiver 405 corresponds to the recited transmitter, transceiver transmits both estimated and satellite location information ¶35), 
wherein the first processing circuit is further configured to periodically transmit an estimated location of the vehicle to a home server through the satellite data transmitter (¶33-34 - base station or access point 305 corresponds to the recited home server and GPS information that may be shared between the mobile radio devices corresponds to the recited transmission of location of the vehicle). 
	
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622), as applied to claims 1 and 11 above, further in view of McBurney et al. (US 2011/0184644)

Regarding claims 3 and 13, the combination of Maurer in view of Seshadri further discloses in Seshadri an on-board diagnostics connection to the vehicle (¶48 - automobile navigation system 32 corresponds to the recited on-board diagnostics), 
the first processing circuit being further configured (¶23 - processing circuitry 208), 
in response to determining that a global navigation satellite system signal is not present (¶49 and Fig. 6 – improve the reliability of the calculated GPS location by receiving GPS information related to an obstructed GPS satellite corresponds to the recited lacking a global navigation satellite system signal), 
to fetch a wheel revolution counter value through the on-board diagnostics connection (¶48 - number of wheel revolutions corresponds to the recited value through the automobile navigation system 32 corresponding to the recited on-board diagnostics), and 
to estimate, from the wheel revolution counter value, a distance traveled from a previously known vehicle location (¶48 - calculate the distance the vehicle has traveled since the last GPS location fix corresponds to the recited estimating a distance). 
Seshadri doesn’t explicitly disclose an OBD even though its systems perform the same functions and does not explicitly disclose calculating the location in response to the signal missing. 
However, McBurney discloses a GPS/Dead-Reckoning system including the integration of OBD system with a dead-reckoning bridges over gaps in navigation solutions that would otherwise occur when GPS signal transmission is lost (¶10 and ¶31) where dead reckoning includes wheel rotation counting (¶33).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri with the OBD system of McBurney since is now standard in OBD-II vehicle diagnostics, and has been mandatory in all vehicles and light trucks manufactured in the United States since 1996 (McBurney - ¶31).

 an inertial sensing system, wherein the first processing circuit is further configured (¶21 – dead reckoning system corresponds to the recited inertial sensing system), 
in response to determining that a global navigation satellite system signal is not present (¶10 - dead-reckoning bridges over gaps in navigation solutions that would otherwise occur when GPS signal transmission is lost), 
to read a plurality of angular rates and a plurality of rates of acceleration from the inertial sensing system (¶21 – delta-heading corresponds to the recited angular rates and delta-range corresponds to the recited rates of acceleration since the range utilizes acceleration and time), and 
to estimate, from the angular rates and the rates of acceleration, a change in the location of the vehicle (¶21 – dead-reckoning calculating display the current user position corresponds to the recited estimating a change in location). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri with the dead reckoning system of McBurney in order to bridge over gaps in navigation solutions that would otherwise occur when GPS signal transmission is lost (McBurney - ¶10).

Claims 5, 9-10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622), as applied to claims 1 and 11 above, further in view of Magnusson et al. (US 2014/0244156).

Regarding claims 5 and 15, Maurer in view of Seshadri does not disclose using a microphone to determine position, however Magnusson discloses a system to supplement GPS data including a microphone, wherein the first processing circuit is further configured (¶50), 
in response to determining that a global navigation satellite system signal is not present (¶50- cannot receive the GPS data), 
to sense an acoustic environment of the vehicle (¶50 - to capture a video, audio, and/or image sample), and 
to infer a location of the vehicle based on the acoustic environment of the vehicle (¶50 - audio samples may be utilized to determine location information). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri with the additional sensors of Magnusson in order to providing efficient power saving schemes for a device and its sensors (Magnusson - ¶1).

Regarding claims 9 and 19, Maurer in view of Seshadri does not disclose a low power mode using a threshold time however Magnusson further discloses a second processing circuit, wherein the second processing circuit is configured to (Fig. 2 and ¶57– runtime module to coordinate the use of other components corresponds to the recited second circuit for coordinating thresholds and elements 201 – 208… sensor N correspond to the recited first circuit): 
determine whether the vehicle has been in a low-power mode for an interval of time exceeding a first threshold (¶57 and ¶78 - to save power, the navigation module 119 may momentarily deactivate one or more location sensors corresponding to the recited low-power mode and a threshold of elapsed time corresponds to the recited first threshold), and 
based on determining that the vehicle has been in a low-power mode for an interval of time exceeding the first threshold, disable the first processing circuit (¶78 - threshold of elapsed time corresponds to the recited first threshold, and deactivated location sensors may be reactivated so that real-time current location information may be accessed or requested from one or more external sources (e.g., GPS), ¶31 teaches once GPS is on, it may use GPS instead of using its own location sensors corresponding to the recited disabling the first processing circuit). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS support system of Maurer in view of Seshadri with the additional sensors of Magnusson in order to providing efficient power saving schemes for a device and its sensors (Magnusson - ¶1).

Regarding claim 10, Maurer in view of Seshadri doesn’t disclose the threshold or the second processing circuit however Magnusson further discloses the global navigation satellite system receiver is connected to the first processing circuit through the second processing circuit (Fig. 2 – runtime module corresponds to the recited second circuit coordinating thresholds, elements 201 – 208… sensor N correspond to the recited first circuit and communication interface 211 corresponds to the recited receiver). 
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622), as applied to claims 1 and 11 above, further in view of Phatak et al. (US 2008/0039114)

Regarding claim 21, Maurer in view of Seshadri doesn’t disclose an estimated location based on a two dimensional spline in the RF environment however Phatak discloses a system of cell ID based positioning from cellular intersections specifically described as related to positioning using non-GPS information when a GPS only solution is not available including the first processing circuit estimates a location of the vehicle by generating a coarse estimate of the location and fitting a two dimensional spline to the characteristics of the radio frequency environment (¶31-33 and Figs. 1-5 – signal strength map corresponding to the recited map of radio frequency environment with regions 38 and 39 corresponding to the recited coarse estimate fitting a two dimensional spline in the RF environment).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for supplementing GPS information of Maurer in view of Seshadri with the radio frequency localization system of Phatak in order to reduce size and cost of triangulation-like implementation (Phatak - ¶5).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2014/0206307) in view of Seshadri et al. (US 2009/0079622), as applied to claims 1 and 11 above, further in view of Lacaze et al. (US 2016/0371940).
Regarding claims 22 and 23, the combination of Maurer in view of Seshadri further discloses in Maurer in response to determining that a global navigation satellite system signal is not present (¶35 – secondary localization as coverage fallback when GPS is unavailable or GPS signal may be blocked) and in Seshadri the vehicular system (Fig. 5) but does not disclose the coverage fallback utilizing camera generated visual environment localization.
However Lacaze discloses a military positioning system including in GPS – denied areas where GPS/radio navigation is intentionally denied to an operator/robot/vehicle where GPS stands for Global Positioning System including a camera, wherein the first processing circuit is further configured, to sense a visual environment, and to infer a location based on the visual environment (¶8, ¶38 and claim 1 - a special camera system for producing real-time, 3D mapping and localization for one or more wearers as they move throughout a GPS-denied environment).
	The combination of the GPS signal not being present of both Maurer and Lacaze in the vehicle of Seshadri and compensating with the visual localization of Lacaze fully discloses all of the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the GPS supplementing system of Maurer in view of Seshadri with the 

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Delker (US 10,382,571) discloses a system of utilizing a combination of radio signal strength as well as GPS signals to compensate for each other’s lacking (Columns 3-4).

Xu et al. (US 2014/0274116) discloses a mobile device location estimation system utilizing radio signal strength indicators when GNSS RF signals are unavailable (¶98).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665